Citation Nr: 1002142	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial compensable disability 
evaluation for residuals of post surgical repair of the 
rotator cuff, right shoulder.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel









INTRODUCTION

The appellant served on active duty from August 1985 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant's 
claims of entitlement to service connection for: tinnitus 
[assigning a 10 percent disability rating]; hypertension 
[assigning a noncompensable disability rating]; fracture of 
the right foot metatarsal [assigning a noncompensable 
disability rating]; fracture of the right great toe 
[assigning a noncompensable disability rating]; left and 
right inguinal hernias [both considered noncompensable]; and 
right shoulder rotator cuff tear [assigning the currently 
disputed noncompensable disability rating].  The October 2006 
rating decision also denied the appellant's claims of 
entitlement to service connection for sinusitis, a vasectomy, 
a skin disorder of the head, septis of the left elbow, 
bilateral hearing loss and a left shoulder disability.  In 
October 2007, the appellant submitted a Notice of 
Disagreement with the grant of a noncompensable disability 
rating for his right shoulder and the denial of his claim of 
entitlement to service connection for a left shoulder 
disability.  The appellant subsequently perfected his appeal 
in August 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his August 2008 Substantive Appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The appellant does not have a currently diagnosed left 
shoulder disability.


2.  The evidence of record demonstrates that the appellant's 
residuals, post-surgical repair, of the right shoulder 
rotator cuff tear are manifested by pain; good ranges of 
motion with no indication of weakened movement, excess 
fatigability and incoordination on repetitive motion; and no 
swelling.

3.  The medical and other evidence of record does not 
demonstrate that the appellant's service-connected right 
shoulder disability, alone, renders him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable rating for 
residuals, post-surgical repair, of the right shoulder 
rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, Diagnostic Codes (DC) 5200, 5201, 5202, 5203 (2009).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.


The increased rating claim arose from a granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings 
cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 
Prior to and following the initial adjudication of the 
appellant's claims, letters dated in July 2006, November 2007 
and May 2008 fully satisfied the duty to notify provisions, 
including notice of the degree of disability.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  In June 
2008, VA requested the appellant provide any additional 
information he had regarding his claims.  In a July 2008 
response, the appellant stated that he had no further records 
to provide.  See Appellant's Statement, July 14, 2008.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
increased rating claims, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in August 2006 for both his service connection and increased 
disability rating claims.  The VA examination involved a 
review of the claims file, a thorough examination of the 
appellant, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The August 2006 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  See Barr, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that he currently suffers from a left 
shoulder disability and that his service-connected right 
shoulder disability is more severe than contemplated by the 
noncompensable disability evaluation.  The Board will address 
each issue separately.

A.  Service Connection

The appellant alleges that he currently suffers from a left 
shoulder disability, to include arthritis.  See Substantive 
Appeal, August 13, 2008.



Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Analysis

Upon entry into military service, the appellant's upper 
extremities were considered to be normal.  The appellant 
indicated that he did not suffer from swollen or painful 
joints, arthritis, rheumatism, bursitis, bone or joint 
deformity or a painful or "trick" shoulder.  See Standard 
Forms (SFs) 88 & 93; Enlistment Examination Reports; November 
26, 1984.  The same findings and comments by the appellant 
were made on all examination reports until the appellant's 
service discharge examination in 2006.  See SFs 88 & 93, 
Annual Physical Examination Reports, March 4, 1992; SF 93, 
Overseas Screening Examination Report, July 28, 1993; SFs 88 
& 93, Re-Enlistment Examination Reports, December 6, 1996; SF 
93, Overseas Screening Examination Reports, April 17, 2001; 
SFs 88 & 93, Five Year Examination Reports, May 7, 2001.  

The Board notes that the appellant complained of left 
shoulder pain in June 2000.  At that time, he was diagnosed 
with tendonitis of the left shoulder.  See Service Treatment 
Record, Consultation Sheet, June 16, 2000.  This diagnosis 
was confirmed in October 2000.  See SF 600, Chronological 
Record of Medical Care, October 2, 2000.  In March 2002, the 
appellant was seen with complaints of left shoulder pain for 
the prior year.  The examiner diagnosed the appellant with 
rotator cuff impingement with bicep tendonitis.  See Service 
Treatment Record, Orthopedics Clinic Note, March 6, 2002.  In 
2005, x-rays of the appellant's left shoulder were considered 
normal.  See Service Treatment Record, Radiologic Examination 
Report, March 30, 2005.

Upon discharge from service in 2006, the appellant indicated 
that he intended to seek VA disability for left shoulder 
pain.  See DD Form 2697, Report of Medical Assessment, June 
6, 2006.  The appellant indicated that he suffered from a 
painful shoulder, arthritis, rheumatism or bursitis, impaired 
use of the arms, legs, hands or feet and swollen or painful 
joints.  Specifically, the appellant noted that he suffered 
from left shoulder pain between 1999 and 2006.  The examiner 
indicated that this condition was not currently disabling.  
See DD Form 2807-1, Report of Medical History, June 6, 2006.

Accordingly, the Board finds that the appellant has 
demonstrated in-service disease or injury, thus satisfying 
element (2) under Hickson.  See Hickson, supra.  The Board 
also notes that the appellant was not diagnosed with 
arthritis in service, nor within one year after his discharge 
from service.

The appellant was afforded a VA medical examination in August 
2006.  At that time, the appellant complained of weakness 
with shoulder use, stiffness/tightness across the collar 
bone, giving way with use, lack of endurance, fatigability 
and constant pain.  X-rays of the left shoulder taken in 
conjunction with the VA examination were considered to be 
within normal limits.  The VA examiner concluded that the 
appellant did not have a current left shoulder disability.  
See VA Medical Examination Report, August 7, 2006.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed left shoulder disability, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). 

The Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board 
finds that the appellant does not have a current left 
shoulder disability.  Accordingly, the Board need not address 
element (3) under Hickson, medical nexus.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that he currently suffers from a left 
shoulder disability that is related to service.  The 
appellant's claim fails on the basis of Hickson element (1).  
There is not an approximate balance of evidence.  

B.  Increased Disability Rating

As noted above, the appellant contends that his right 
shoulder disability is more severe than currently 
contemplated by his noncompensable disability rating.




Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  See 38 C.F.R. § 4.2 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  In the present 
matter a staged rating is necessary.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2009).

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  See 38 C.F.R. § 4.71a (2009).

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion midway between the side and shoulder 
level is rated as 30 percent for the major shoulder and 20 
percent for the minor shoulder; limitation of motion of the 
arm to 25 degrees from the side is rated as 40 percent for 
the major shoulder and 30 percent for the minor shoulder.  
See 38 C.F.R. § 4.71a (2009).

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  See 38 C.F.R. § 4.71a (2009).

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  See 38 C.F.R. § 4.71a 
(2009).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

The October 2006 rating decision granted the appellant 
service connection for his right shoulder disability and 
assigned an initial noncompensable rating, effective from 
October 1, 2006, the day after the appellant's separation 
from service.  The appellant seeks a compensable rating.

Review of the appellant's service treatment records indicates 
that the appellant underwent a right shoulder rotator cuff 
repair in April 2005.  In August 2006, the appellant was 
afforded a VA examination to determine the severity of his 
right shoulder disability.  At that time, the appellant 
complained of weakness in the right shoulder with use, 
stiffness and tightness over across the collar bone, giving 
way with use, lack of endurance, fatigability, constant pain 
and incapacitating episodes occurring at least one time per 
month.  The appellant stated that in the prior year, he had 
one incident of incapacitation lasting a total of 21 days.  
See VA Examination Report, August 7, 2006.

The VA examiner noted that the appellant was able to perform 
all activities of daily living without problem and that the 
appellant was left hand dominant.  His posture and gait were 
noted as normal.  Upon physical examination, there were no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement of the right 
shoulder.  Range of motion findings were flexion from zero to 
180 degrees, abduction from zero to 180 degrees, and internal 
and external rotation from zero to 90 degrees.  Further, the 
VA examiner noted that joint function was not additionally 
limited by pain, fatigue, weakness, lack or endurance or 
incoordination after repetitive use.  X-ray reports of the 
right shoulder were within normal limits.  See id.

Therefore, the Board finds that the appellant's right 
shoulder disability was appropriately rated under 38 C.F.R. § 
4.124a, DC 5201, on the basis of limitation of motion of the 
arm, and not DC 5200, DC 5202 or DC 5203, as the appellant's 
right shoulder examination did not demonstrate ankylosis of 
the scapulohumeral articulation, malunion of the humerus or 
malunion of the clavicle.

As noted above, evaluation of a musculoskeletal disability 
must also include consideration of a veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009); see also DeLuca, supra.  Although the appellant's 
pain must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The appellant's right shoulder disability most closely 
approximates a noncompensable disability rating under DC 
5201, not showing any limitation of motion of the arm at the 
shoulder level.  Therefore, the Board finds that an initial 
compensable rating is not warranted for the appellant's right 
shoulder disability.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
right shoulder disability and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected right 
shoulder disability.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's right shoulder disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an initial compensable disability evaluation 
for residuals of post surgical repair of the rotator cuff, 
right shoulder, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


